UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A (Amendment No. 1) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-23971 Citizens South Banking Corporation (Exact name of registrant as specified in its charter) Delaware 54-2069979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 519 South New Hope Road, Gastonia, NC (Address of principal executive offices) (Zip code) (704) 868-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ­¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports).Yes xNo ­¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “accelerated filer”, “large accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨Accelerated filer­¨ Non-accelerated filer¨Smaller Reporting Companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes¨No ­x As of August 15, 2011, there were 11,506,324 shares outstanding of the Registrant’s common stock, $0.01 par value. Explanatory Note Citizens South Banking Corporation is filing this Form 10-Q/A (Amendment No. 1) to our quarterly report on Form 10-Q for the quarter ended June 30, 2011, that was filed with the Securities and Exchange Commission on August 15, 2011, for the sole purpose of furnishing the XBRL Interactive Data Files as Exhibit 101.No other changes have been made to the Form 10-Q. This Form 10-Q/A continues to speak to the original filing date of the Form 10-Q and does not reflect any events that may have occurred after the original filing date and does not modify or update any disclosures made in the original filing. Item 6.Exhibits 31.1 (*) Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 (*) Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 (*) Written statement of Chief Executive Officer furnished pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 (*) Written statement of Chief Financial Officer furnished pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101Financial statements and related notes formatted in XBRL. (*)Previously filed on Form 10-Q for the quarterly period ended June 30, 2011, with the Securities and Exchange Commission on August 15, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Citizens South Banking Corporation Date: September 2, 2011By:/s/ Gary F. Hoskins Gary F. Hoskins Executive Vice President, Chief Financial Officer and Treasurer
